Exhibit 10.5
 
PERFORMANCE UNIT AGREEMENT
 
Name of Participant:
               
Name of Plan:
2016 Valvoline Inc. Incentive Plan
              Number of Performance Units:                   Three-Year
Performance Period:                       Vesting Dates:                    
Date of Award:     , 20    

 
Valvoline Inc. (“Valvoline”) hereby grants to the above-named Participant (the
“Participant”) _____________ Performance Units (this “Award”) pursuant to the
2016 Valvoline Inc. Incentive Plan (the “Plan”) and this agreement (this
“Agreement”), in order to provide the Participant with an additional incentive
to continue his or her services to Valvoline and its Subsidiaries and to
continue to work for the best interests of Valvoline and its Subsidiaries. The
Performance Units represent the contingent right (as set forth herein) of the
Participant to receive a number of shares of Common Stock, based upon the
achievement of the performance goals set forth in the Long-Term Incentive Plan
Program Memorandum (the “LTIP”) (Attachment 1), to be delivered within 30 days
after the Award becomes vested as provided herein.


Valvoline confirms this Award to the Participant, as a matter of separate
agreement and not in lieu of salary or any other compensation for services, of
the number of Performance Units set forth above, subject to and upon all the
terms, provisions and conditions contained herein and in the LTIP and the Plan,
including but not limited to the forfeiture provisions of Section 16(H) of the
Plan. Capitalized terms used but not defined in this Agreement shall have the
meanings given to such terms in the Plan or the LTIP, as applicable.


Following acceptance of this Award by the Participant, as provided for
hereunder, the Performance Units will become vested on the vesting date set
forth above (the “Vesting Date”), based upon the achievement of the performance
goals set forth in the LTIP; provided that, except as otherwise provided in this
Agreement or as otherwise determined by the Compensation Committee, in the case
of the Participant’s termination of employment for any reason prior to the
Vesting Date, all the Performance Units that have not vested prior to such
termination of employment will be forfeited. Notwithstanding the foregoing, the
Compensation Committee may, in its sole discretion, provide for accelerated
vesting of the Award or any portion thereof at any time and for any reason.


In the event the Participant’s employment is terminated because of death,
Disability (as defined in the Plan) or a Qualifying Termination (as defined in
the Plan), (i) a pro-rata portion of the Performance Units (determined by
multiplying the number of Performance Units by a fraction, the numerator of
which is the number of days from the first day of the Performance Period through
the date of such termination, and the denominator of which is the full number of
days in the Performance Period (rounded to the nearest whole number)) will
remain outstanding, and
 
 
 
Personal and Confidential

--------------------------------------------------------------------------------


will become vested on the Vesting Date based upon the achievement of the
performance goals set forth in the LTIP, and (ii) the remainder of the
Performance Units shall be forfeited.


Notwithstanding anything to the contrary in Section 12 of the Plan, (1) in the
event a Change in Control occurs following the Participant’s death, Disability
or Qualifying Termination, the pro-rata portion of the Performance Units that
remained outstanding following such event as described in the immediately
preceding sentence shall become vested as of immediately prior to the Change in
Control based on the Specified Performance Factor (as defined below), and (2) in
all other cases the Performance Units will be treated as follows in the event of
a Change in Control:


(i)  If the Award is assumed, continued, converted or replaced by the surviving
or resulting entity in connection with the Change in Control, then:
 
(a) a pro-rata portion of the Performance Units will become vested as of
immediately prior to the Change in Control based on the Specified Performance
Factor, with such proration determined by multiplying the number of Performance
Units by a fraction, the numerator of which is the number of days from the first
day of the Performance Period through the date of the Change in Control, and the
denominator of which is the full number of days in the Performance Period
(rounded to the nearest whole number); and


(b) the remaining Performance Units will be converted into a number of
time-based, stock-settled Restricted Stock Units of the surviving or resulting
entity, based on the Specified Performance Factor;


and otherwise on the same terms and conditions as were applicable to such
Performance Units as of immediately prior to the Change in Control (including
vesting schedule), subject to the Participant’s continued employment with the
successor or resulting entity or its Subsidiaries through the Vesting Date (and
not subject to any performance-based vesting conditions); provided that any such
Restricted Stock Units then-outstanding and unvested will immediately vest upon
the termination of the Participant’s employment by the successor or resulting
entity or its Subsidiaries without Cause (as defined in the Plan), but not as a
result of the Participant’s Disability (as defined in the Plan) or death, during
the one-year period immediately following the date of the Change in Control.


(ii)  If the Award is not assumed, continued, converted or replaced by the
surviving or resulting entity in connection with the Change in Control, then the
Performance Units will immediately vest in full (i.e., without proration) as of
immediately prior to the Change in Control based on the Specified Performance
Factor.
 
For purposes of this Agreement, the “Specified Performance Factor” shall mean
(a) all performance goals set forth in the LTIP being deemed achieved at target
level, if the Change in Control occurs during the first twelve (12) months of
the Performance Period, and (b) actual achievement of the performance goals set
forth in the LTIP through the date of the Change in Control (i.e., as if the
date of the Change in Control is the last day of the Performance Period), if the
Change in Control occurs after the first twelve (12) months of the Performance
Period.
 
 
 
Personal and Confidential


-2-

--------------------------------------------------------------------------------



The Award will not be considered to be assumed, continued, converted or replaced
by the surviving or resulting entity in connection with a Change in Control
unless, in each case as determined by the Compensation Committee in its sole
discretion prior to such Change in Control, (1) the number and kind of shares or
other securities underlying the Award are adjusted to prevent dilution of the
Recipient’s rights hereunder and to preserve the intrinsic value and material
terms and conditions of the Award as in effect as of immediately prior to the
Change in Control and (2) immediately following the Change in Control the Award
(including the time-based, stock-settled Restricted Stock Units described above)
relates to shares of stock in the surviving or resulting entity which are
publicly traded and listed on a national securities exchange.


The Participant will not have any rights as a shareholder (including voting
rights and rights to receive dividends) with respect to the shares of Common
Stock subject to the Performance Units until such time, if any, that shares of
Common Stock are delivered to the Participant pursuant to the terms of this
Agreement. The Participant will not be entitled to any Dividend Equivalents with
respect to the Performance Units.


The Performance Units and the Participant’s rights under this Agreement may not
be sold, assigned, transferred, pledged or otherwise encumbered.


Nothing contained in this Agreement, the LTIP or in the Plan shall confer upon
the Participant any right to continue in the employment of, or remain in the
service of, Valvoline or any of its Subsidiaries.


Information about the Participant and the Participant’s participation in the
Plan may be collected, recorded and held, used and disclosed by and among
Valvoline, its Subsidiaries and any third party Plan administrators as necessary
for the purpose of managing and administering the Plan. The Participant
understands that such processing of this information may need to be carried out
by Valvoline, its affiliates and Subsidiaries and by third party administrators
whether such persons are located within the Participant’s country or elsewhere,
including the United States of America. By accepting this Award, the Participant
consents to the processing of information relating to the Participant and the
Participant’s participation in the Plan in any one or more of the ways referred
to above.


The Participant consents and agrees to electronic delivery of any documents that
Valvoline may elect to deliver (including, but not limited to, prospectuses,
prospectus supplements, grant or award notifications and agreements, account
statements, annual and quarterly reports, and all other forms of communications)
in connection with this and any other award made or offered under the Plan. The
Participant understands that, unless earlier revoked by the Participant by
giving written notice to Valvoline at 100 Valvoline Way, Lexington, KY 40509,
Attention: Stock Plan Administrator, this consent shall be effective for the
duration of the Award. The Participant also understands that the Participant
shall have the right at any time to request that Valvoline deliver written
copies of any and all materials referred to above at no charge.
 
In consideration of this Award, the Participant agrees that, during the
Participant’s employment and the twenty-four (24) month period following the
Participant’s termination of employment for any reason, without the prior
written consent of Valvoline, the Participant will not:
 
 
Personal and Confidential
-3-

--------------------------------------------------------------------------------

 
(i)  engage directly or indirectly in any manner or capacity as principal,
agent, partner, officer, director, employee or otherwise in any business or
activity competitive with the business conducted by Valvoline or any of its
Subsidiaries; or
 
(ii)  perform any act or engage in any activity that is detrimental to the best
interests of Valvoline or any of its Subsidiaries, including, without
limitation:
 
(a)  solicit or encourage any existing or former employee, director, contractor,
consultant, customer or supplier of Valvoline or any of its Subsidiaries to
terminate his, her or its relationship with Valvoline or any of its Subsidiaries
for any reason; or


(b)  disclose proprietary or confidential information of Valvoline or any of its
Subsidiaries to third parties or use any such proprietary or confidential
information for the benefit of anyone other than Valvoline and its Subsidiaries
(clauses (i) and (ii), the “Participant Covenants”);


provided, however, that clause (ii) above shall not be breached in the event
that the Participant discloses proprietary or confidential information to the
Securities and Exchange Commission, to the extent necessary to report suspected
or actual violations of U.S. securities laws, or the Participant’s disclosure of
proprietary or confidential information is protected under the whistleblower
provisions of any applicable law or regulation. Furthermore, Participant is
advised that if Participant discloses proprietary or confidential information of
Valvoline that constitutes a trade secret to which the U.S. Defend Trade Secrets
Act (18 USC Section 1833(b)) applies, then Participant shall not be held
criminally or civilly liable under any federal or state trade secret law, or
considered to be in violation of the terms of this Agreement, where
Participant’s disclosure is made solely for the purpose of reporting or
investigating a suspected violation of law and in confidence to a federal,
state, or local government official, whether directly or indirectly, or to an
attorney; or where Participant’s disclosure is made in a complaint or other
document filed in a lawsuit or other proceeding against Valvoline and such
filing is made under seal. The Participant understands that if he or she makes a
disclosure of proprietary or confidential information that is covered above, he
or she is not required to inform Valvoline, in advance or otherwise, that such
disclosure(s) has been made. Nothing in this Agreement shall prohibit the
Participant from maintaining the confidentiality of a claim with a governmental
agency that is responsible for enforcing a law, or cooperating, participating or
assisting in any governmental or regulatory entity investigation or proceeding.


Notwithstanding any other provision of the Plan or this Agreement to the
contrary, but subject to any applicable laws to the contrary, the Participant
agrees that in the event the Participant fails to comply or otherwise breaches
any of the Participant Covenants either during the Participant’s employment or
within twenty-four (24) months following the Participant’s termination of
employment for any reason, Valvoline may:  (i) cancel this Award; (ii) eliminate
or reduce the amount of any compensation, benefit, or payment otherwise payable
by Valvoline or any of its Subsidiaries (either directly or under any employee
benefit or compensation plan, agreement, or arrangement, except to the extent
such compensation, benefit or payment constitutes deferred compensation under
Section 409A of the Internal Revenue Code (“Section 409A”) and such elimination
or reduction would trigger a tax or penalty under Section 409A) to or on behalf
of the Participant in an amount up to the total amount paid or payable to the
Participant under this
 
 
 
Personal and Confidential
-4-

--------------------------------------------------------------------------------

 
Agreement; and/or (iii) require the Participant to pay Valvoline an amount up to
the total amount paid to the Participant under this Agreement, in each case
together with the amount of Valvoline’s court costs, attorney fees, and other
costs and expenses incurred in connection therewith. For purposes of this
paragraph, the total amount paid under this Agreement shall be determined based
on the closing stock price of Common Stock on the date or dates any shares of
Common Stock are delivered in accordance with this Agreement, as determined by
the Compensation Committee.
 
This Award of Performance Units is subject to the Participant’s on-line
acceptance of the terms and conditions of this Agreement through the [  ]
website. The right to the Performance Units under this Award shall expire if not
accepted by _____________.


By accepting the terms and conditions of this Agreement, the Participant
acknowledges receipt of a copy of the Plan, Prospectus, and Valvoline’s most
recent Annual Report and Proxy Statement (the “Prospectus Information”). The
Participant represents that he or she is familiar with the terms and provisions
of the Prospectus Information and hereby accepts this Award on the terms and
conditions set forth herein and in the Plan, and acknowledges that he or she had
the opportunity to obtain independent legal advice at his or her expense prior
to accepting this Award.


IN WITNESS WHEREOF, Valvoline has caused this instrument to be executed and
delivered effective as of the day and year first above written.


Valvoline Inc.


By:
       
Name:
       
Title:
   



 
 
 
Personal and Confidential
 
-5-